 Case 19-10236             Doc 239       Filed 11/20/19 Entered 11/20/19 14:48:07     Desc Main
                                          Document     Page 1 of 9



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 In re:                                               )    Chapter 7
                                                      )    Case No. 19-10236
 Johnson Publishing Company, LLC,                     )
                                                      )    Hon. Jack B. Schmetterer
                               Debtor.                )
                                                      )    Date: November 26, 2019
                                                      )    Time: 10:00 a.m.

 NOTICE OF TRUSTEE’S APPLICATION TO RETAIN CHUHAK & TECSON, P.C.
AS SPECIAL COUNSEL TO THE TRUSTEE RETROACTIVE TO NOVEMBER 5, 2019

To:       See attached Service List

       PLEASE TAKE NOTICE that on November 26, 2019 at 10:00 a.m., or as soon thereafter
as counsel may be heard, I shall appear before the Honorable Jack B. Schmetterer of the United
States Bankruptcy Court for the Northern District of Illinois, Eastern Division, in Room 682 at
219 South Dearborn, Chicago, Illinois, and shall then and there present the attached Trustee’s
Application to Retain Chuhak & Tecson, P.C. as Special Counsel to the Trustee Retroactive
to November 5, 2019, a true and correct copy of which is hereby served upon you.

                                                  By: /s/ Michael D. Leifman
                                                  Proposed Special Counsel to Miriam R. Stein, as
                                                  Chapter 7 Trustee of the Estate of Johnson
                                                  Publishing Company, LLC

                                           PROOF OF SERVICE

      I, the undersigned attorney, certify that I served a copy of this Notice and attached
Trustee’s Application to Retain Chuhak & Tecson, P.C. as Special Counsel to the Trustee
Retroactive to November 5, 2019 upon the person(s) listed below electronically which occurs
automatically upon the filing of the aforesaid document with the Bankruptcy Clerk of the Court
on November 20, 2019, unless a copy was served otherwise listed below.

                                                  By: /s/ Michael D. Leifman
                                                  Proposed Special Counsel to Miriam R. Stein, as
                                                  Chapter 7 Trustee of the Estate of Johnson
                                                  Publishing Company, LLC
Michael D. Leifman (ARDC #6324233)
Chuhak & Tecson P.C.
30 S. Wacker Drive, 26th Floor
Chicago, IL 60606
(312) 855-4612
mleifman@chuhak.com




4833-3597-9436.1.23262.70515
 Case 19-10236             Doc 239   Filed 11/20/19 Entered 11/20/19 14:48:07   Desc Main
                                      Document     Page 2 of 9



                                          SERVICE LIST

Party to receive notice electronically via CM/ECF:

   Patrick S Layng, U.S. Trustee
   USTPRegion11.ES.ECF@usdoj.gov

   Howard L. Adelman, counsel to the Debtor
   hla@ag-ltd.com

   Steven B Chaiken, counsel to the Debtor
   schaiken@ag-ltd.com

   Randall Klein and Eva D. Gadzheva, counsel
   to creditor Desiree G. Rogers
   Randall.Klein@GoldbergKohn.com
   Eva.Gadzheva@GoldbergKohn.com

   J. Mark Fisher and Sarah K. Angelino, counsel
   to Linda Johnson Rice
   mfisher@schiffhardin.com
   sangelino@schiffhardin.com

   Brian Greer, counsel to creditor Capital
   Holdings V, LLC
   brian.greer@dechert.com

   Jeffrey M Schwartz, counsel to Capital
   Holdings V, LLC
   jschwartz@muchshelist.com

   Heather L. Blaise, counsel to Petra
   Alexandra, Inc.
   hblaise@blaisenitchkelaw.com

   Sarah K. Angelino, counsel to Linda Johnson
   Rice
   sangelino@schiffhardin.com

   John M George and
   Mason W Kienzle, counsel to World Wide
   Packaging, LLC
   jgeorge@kattentemple.com
   mkienzle@kattentemple.com




                                                -2-
4833-3597-9436.1.23262.70515
 Case 19-10236             Doc 239   Filed 11/20/19 Entered 11/20/19 14:48:07   Desc Main
                                      Document     Page 3 of 9



   Elizabeth E Richert, counsel to Branden R.
   Bell, Brian E. Bell, Karen K. Bell, Richard E.
   Bell
   erichert@crottylaw.com

   Daniel A. Cohen, counsel to creditor Walden
   Macht & Haran
   dcohen@wmhlaw.com

   Michael R. Collins, counsel to creditor
   Smooch Music, Inc.
   michael.collins@collinsandcollins.com

   William J. Factor, counsel to interested party
   Estate of Moneta Sleet, Jr.
   wfactor@wfactorlaw.com

   Jeffrey B. Greenspan, counsel to creditor
   Walden Macht & Haran
   jgreenspan@cozen.com

   Timothy W. Hofmann, counsel for creditor
   Jones Day
   thoffmann@jonesday.com

   Christopher J. Horvay, counsel for creditor
   Kolmar Laboratories, Inc.
   chorvay@sfgh.com

   James J. Ktsanes, counsel for interested party
   FFair Acquisition, LLC
   James.ktsanes@lw.com

   David M. Madden, counsel for creditor
   Kolmar Laboratories, Inc.
   dmadden@sfgh.com

   Felicia Geber Perlman, counsel for interested
   party NBA Properties, Inc.
   fperlman@skadden.com
   Charles S. Stahl, Jr., counsel for creditor Rev.
   Jesse Jackson
   cstahl@smbtrials.com




                                                 -3-
4833-3597-9436.1.23262.70515
 Case 19-10236             Doc 239   Filed 11/20/19 Entered 11/20/19 14:48:07   Desc Main
                                      Document     Page 4 of 9



   Frank Veins, counsel for creditor Jerhel
   Plastics Inc.
   frankpaulvein@yahoo.com

   Thomas B. Walper, counsel for creditor The
   J. Paul Getty Trust
   Thomas.walper@mto.com

   Ryan T. Schultz, counsel for trustee Miriam
   R. Stein
   rschultz@foxswibel.com

Party to receive notice via overnight delivery:

   Johnson Publishing Company, LLC
   200 S. Michigan Ave., Suite 900
   Chicago, IL 60604
   dba Fashion Fair Cosmetics




                                                  -4-
4833-3597-9436.1.23262.70515
 Case 19-10236             Doc 239       Filed 11/20/19 Entered 11/20/19 14:48:07       Desc Main
                                          Document     Page 5 of 9



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 In re:                                               )    Chapter 7
                                                      )    Case No. 19-10236
 Johnson Publishing Company, LLC,                     )
                                                      )    Hon. Jack B. Schmetterer
                               Debtor.                )
                                                      )    Date: November 26, 2019
                                                      )    Time: 10:00 a.m.

       TRUSTEE’S APPLICATION TO RETAIN CHUHAK & TECSON, P.C.
AS SPECIAL COUNSEL TO THE TRUSTEE RETROACTIVE TO NOVEMBER 5, 2019

          Miriam R. Stein, not individually, but solely in her capacity as chapter 7 trustee (the

“Trustee”) for the bankruptcy estate (the “Estate”) of Johnson Publishing Company, LLC (the

“Debtor”), by and through her proposed special counsel, Chuhak & Tecson, P.C. (“Chuhak”), and

pursuant to Sections 327(a) and 328(a) of Title 11 of the United States Code (the “Bankruptcy

Code”) and Rule 2014 of the Federal Rules of Bankruptcy Procedure, respectfully requests entry

of an order allowing her to retroactively, as of November 5, 2019, retain Chuhak as special counsel

to the Trustee for the purposes outlined herein. In support of this Application, the Trustee states as

follows:

                                         JURISDICTION AND VENUE

          1.       The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This Application is a proceeding

pursuant to 11 U.S.C. §§ 327(a) and 328(a).

                                              BACKGROUND

          2.       On April 9, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the

Northern District of Illinois (the “Court”).



4848-4766-2764.4.23262.70515
 Case 19-10236             Doc 239   Filed 11/20/19 Entered 11/20/19 14:48:07            Desc Main
                                      Document     Page 6 of 9



         3.        On the same day, the United States Trustee for the Northern District of Illinois

appointed Miriam R. Stein as the Trustee for the Estate. As of the Petition Date, the Estate

consisted of, without limitation, the Debtor’s iconic archive of photographs and other media items

documenting African-American history for 70 years and certain related assets (the “Archive”), a

collection of non-photography artwork (the “Artwork”), and specialized dresses and clothing

(“Dresses”), office furniture and other miscellaneous assets (“Furniture”), and other the assets

comprising the Debtor’s Fashion Fair cosmetics business (“Fashion Fair Assets”) (collectively, the

Artwork, Dresses, Furniture and Fashion Fair Assets will be referred to as the “Assets”).

         4.        On July 22, 2019, the Estate consummated through an auction the sale of the

Archive to a consortium of four entities that collectively comprised the highest and best bidders

(the “Sale”). The Sale price for the Archive equaled $30 million.

         5.        On November 7, 2019, the Court entered an Order authorizing the Trustee to sell

the Fashion Fair Assets for $1,850,000. The Fashion Fair Asset sale is due to close by month-end.

         6.        As of the time this Motion is being filed, approximately 105 claims by purported

creditors of the Debtor have been filed in this case (collectively, “Claims”).

                                        RELIEF REQUESTED

         7.        By this Application, and pursuant to 11 U.S.C. § 327(a), the Trustee seeks authority

 to employ and retain Chuhak as her special counsel for the following purposes: (i) to review and

 analyze the Claims; (ii) to prepare and prosecute Trustee’s objections to the Claims, if any; and

 (iii) to engage in other and further litigation related activities concerning this case including, but

 not necessarily limited to, investigate and, where appropriate, prosecute and/or compromise

 fraudulent conveyance and preference actions. Additionally, and pursuant to 11 U.S.C. § 328(a),

 the Trustee seeks approval of the compensation structure for Chuhak outlined herein.



                                                   -2-
4848-4766-2764.4.23262.70515
 Case 19-10236             Doc 239   Filed 11/20/19 Entered 11/20/19 14:48:07           Desc Main
                                      Document     Page 7 of 9



                                           DISCUSSION

         8.        Section 327(a) of the Bankruptcy Code provides that the Trustee may, subject to

court approval, employ attorneys that do not have an interest adverse to the Estate, and that are

disinterested persons, as defined in 11 U.S.C. § 101(14).

         9.    The “part of § 327(a) which reads that attorneys for the trustee may ‘not hold or

represent an interest adverse to the estate’ … mean[s] that the attorney must not represent an

adverse interest relating to the services which are to be performed by that attorney.” In re AroChem

Corp., 176 F.3d 610, 622 (2d Cir. 1999). “Thus, where the interest of the special counsel and the

interest of the estate are identical with respect to the matter for which special counsel is retained,

there is no conflict and the representation can stand.” Id.

         10.       The Trustee has selected Chuhak because they are experienced in bankruptcy

matters, well qualified to represent the Trustee, and because employment of Chuhak would be in

the best interest of the Trustee and the Estate.

         11.       Other than those disclosed in the Declaration of Miriam R. Stein, Principal at

Chuhak (a true and correct copy of which is attached and incorporated hereto as Exhibit A),

Chuhak has no connections with the Debtor, creditors that have filed Claims, or any other party of

interest, their respective attorneys and/or accountants. Thus, Chuhak is a “disinterested person”

within the meaning of that term as used in 11 U.S.C. § 327(a) and as defined at 11 U.S.C. §

101(14).

         12.       The Trustee has been a principal at Chuhak for more than five years. The

individuals from Chuhak who will substantially assist the Trustee include, but are not necessarily

limited to, Miriam R. Stein (principal), Mark J. Altschul (principal), Michael D. Leifman

(associate), and Lynda Reuther (paralegal). All three of the referenced attorneys are duly admitted



                                                   -3-
4848-4766-2764.4.23262.70515
 Case 19-10236             Doc 239   Filed 11/20/19 Entered 11/20/19 14:48:07             Desc Main
                                      Document     Page 8 of 9



to practice in, and are in good standing with the Bars of, the State of Illinois and the United States

District Court for the Northern District of Illinois.

         13.       328(a) of the Bankruptcy Code permits a trustee to retain special counsel on an

hourly fee basis.

         14.       Chuhak proposes to perform the legal services described herein for the Trustee in

connection with its employment at its normal customary hourly rates of $390 to $475 per hour for

principals, $295 per hour for associates, and $215 per hour for paralegals, plus reasonable

expenses. Chuhak further proposes to have this compensation structure be made retroactively

effective as of November 5, 2019, to accommodate legal services Chuhak has already performed

in connection with this Motion and in anticipation of being appointed special counsel to the

Trustee.

         15.       Chuhak has received no funds from the Debtor or the Estate from a period of one

year prior to the filing of the Debtor’s Petition through the date of this Application.

         16.       The proposed employment of Chuhak is not prohibited or improper under Federal

Rule of Bankruptcy Procedure 5002.

         17.       Payment of attorney’s fees shall be made upon further petition to this Court, based

upon the Compensation structure set forth in the Retainer Agreement and approved herein.

         18.       Pursuant to Federal Rule of Bankruptcy Procedure 2002(a), The Trustee has sent

seven days electronic notice of this Application to the Debtor (Debtor was also sent seven notice

via U.S. Mail), the U.S. Trustee, Chuhak, and any other party requesting notice via ECF. The

Trustee requests that this Court approve such notice as sufficient.

           WHEREFORE, the Trustee respectfully requests that the Court: (i) grant this Application;

(ii) approve the retention of Chuhak & Tecson, P.C., retroactively as of November 5, 2019, as the



                                                  -4-
4848-4766-2764.4.23262.70515
 Case 19-10236             Doc 239   Filed 11/20/19 Entered 11/20/19 14:48:07        Desc Main
                                      Document     Page 9 of 9



Trustee’s special counsel upon those terms and conditions set forth herein; (iii) approve the

compensation structure for payment of Chuhak’s attorney’s fees and costs pursuant to the terms

set forth herein; (iv) enter an order in substantially the form appended hereto; and (v) grant the

Trustee such other and further relief as this Honorable Court may deem just and proper.

         Dated: November 20, 2019

                                              Respectfully submitted,

                                              Miriam R. Stein, as Chapter 7 Trustee of the Estate
                                              of Johnson Publishing Company, LLC

                                              By: /s/ Michael D. Leifman
                                                 Her proposed special counsel

Michael D. Leifman (ARDC #6324233)
Chuhak & Tecson P.C.
30 S. Wacker Drive, 26th Floor
Chicago, IL 60606
(312) 855-4612
mleifman@chuhak.com




                                                -5-
4848-4766-2764.4.23262.70515
